The plaintiff in error, Charley Sherman, was convicted at the February, 1913, term of the District Court of Noble county on a charge of incest, and his punishment fixed at imprisonment in the state penitentiary for a period of ten years.
The attorney general has filed a confession in error in this cause, based upon the ground that there is no competent evidence in the record upon which to base a judgment of conviction. A careful examination of the record by the court discloses the correctness of the attorney general's position. The confession in error is therefore sustained.
No good purpose could be served by a discussion of the errors assigned. The judgment is reversed upon the ground that the evidence is insufficient to justify the conviction.
DOYLE, P.J., concurs; FURMAN, J., absent. *Page 17